The opinion of the court was delivered, May 11th 1869, by
Agnew, J.
The court below erred in making the decree in this case. Where the title of the wife is disputed, and where the creditor has a right to proceed against the property to test her title, it is error to assume jurisdiction, and enjoin against the creditor’s execution, and thus to withdraw contested facts from a trial by jury. To do this is to deny the undoubted right of a creditor to sell whatever interest he believes the husband has in the property. A fraudulent concealment of his title in the name of the wife lies at the bottom of such cases, while on the surface her title may be apparently good. The jurisdiction given to a court of equity for the prevention or restraint of the commission of acts contrary to law and prejudicial to the rights of individuals, was never intended to be used to obstruct the collection of debts. It is only where the creditor is clearly and undeniablyproceeding, against right and justice, to use the process of the law to the injury of another, that equity intervenes to stay his hand. To adopt another rule would lead to a constant use of the powers of equity to hinder and delay the collection of honest claims, and to prevent the creditor from reaching the marrow of a fraud. The case of Hunter’s Appeal, 4 Wright 194, affords no countenance to this decree. There the exclusive ownership of Mrs. Hunter in her own right was not denied by plea, answer or demurrer; and the language of the present Chief Justice, in delivering the opinion of the court, fully conceded the right of the creditor to seize and sell the debtor’s interest in the property, whatever it might be, and denied the power of the court to interfere in limine. In a recent case (Lyon’s Appeal, ante p. 15), decided at this term, while enjoining a creditor against the inequitable use he attempted to make of an admitted encumbrance on a wife’s title, which she was willing to pay off, we said it was not to be understood as deciding that in an ordinary case of conflict of interest a party can come into equity to restrain a plaintiff from his right of execution. Such an ordinary case only is the present, and the decree of the court was in violation of the right of execution for the creditor’s debt, and had no special equity to support it.
The decree of the court below is therefore reversed, and the bill of the plaintiffs is ordered to be dismissed at their costs.